UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8050


GEORGE BECKETT,

                  Petitioner – Appellant,

             v.

WARDEN; ATTORNEY GENERAL OF MARYLAND,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-00873-WDQ)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


George Beckett, Appellant Pro Se.       James Everett Williams,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George Beckett seeks to appeal the district court’s

order     dismissing        as    untimely          his    28    U.S.C.     § 2254     (2006)

petition.        In civil actions in which the United States or its

officer     or     agency   is     not    a    party,      the    parties     are    accorded

thirty      days    after    the    entry          of    the    district    court’s     final

judgment     or     order    to    note       an    appeal,      see   Fed.    R.    App.   P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).                 These time periods are “mandatory and

jurisdictional.”         Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

              The district court’s order was entered on the docket

on   July    25,    2008.         Beckett      signed      his    notice      of   appeal   on

September 13, 2008, and the notice was filed in the district

court on September 19, 2008.                       Beckett stated in the notice of

appeal that he did not receive notice of the district court’s

dismissal of his § 2254 petition until “mid August.”                                  Beckett

requests that he be afforded “an appeal.”                         We liberally construe

Beckett’s statements as requesting an extension of the appeal

period under Fed. R. App. P. 4(a)(5)(A).                               See Washington v.

Bumgarner,         992   F.2d      899,       901       (4th    Cir.   1989);       Myers   v.

Stephenson, 781 F.2d 1036, 1038-39 (4th Cir. 1986).

                                                2
           So construed, the motion for an extension of time was

filed within the thirty-day excusable neglect period. *           Because

the district court has not ruled on the motion for extension, we

remand this case to the district court for the limited purpose

of enabling the court to determine whether Beckett has shown

excusable neglect or good cause warranting an extension of the

thirty-day appeal period.      The record, as supplemented, will

then be returned to this court for further consideration.             We

dispense   with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              REMANDED




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.  Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266 (1988).



                                    3